DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.  Claims 1, 5, 8-15 are pending in this application.  Claims 13-15 are withdrawn.  Claims 1, 5 and 8-12 are examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The equation in claim 1, Z1-Z2/Z1-Z3 is rendered vague and indefinite.  The change rate is described as being (Z1-Z2)/(Z1-Z3).  However, it is unclear whether the equation is intended to be Z1-(Z2/Z1) -Z3 as implied by the order of operations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5 and 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US 2018/0217164) in view of Kang et al. (US 2017/0131233).
The applied reference, Lee et al., has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) and based on the publication date, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Lee et al. teach a system for monitoring post-translational modification of protein comprising:
a sensor comprising a plurality of a measuring units (par. 85), each including a first electrode, a second electrode spaced apart from the first electrode by a predetermined distance to form a gap therebetween, and an organic insulating layer covering a portion of each of the first and second electrodes to form an opening communicating with the gap (par. 69-81); and
a controller comprising:
a power supply for applying a predetermined voltage between the first and second electrodes (voltage applied to electrodes indicates a power supply for applying voltage, par. 83),
an impedance measuring unit that individually measures impedance of at least two target measurement samples which are introduced into the sensor (impedance is measured between electrodes and indicates impedance measuring unit, par. 83), and
a calculation unit that calculates a change rate of impedance by a predetermined method based on the impedance measured by the impedance measuring unit (signal analyzer, par. 83; impedance change rate is calculated which indicates that a calculation unit to perform the calculation must be present, par. 99 and 101),
wherein the gap between the first electrode and the second electrode is equal to 1 µm (par. 84),
wherein a target substance placed in the gap comprises: a first conjugate comprising a microbead and a first antibody bound to the microbead, a second conjugate comprising the microbead, the first antibody bound to the microbead and a target protein bound to the first antibody, a third conjugate comprising the microbead, the first antibody bound to the microbead, the target protein bound to the first antibody and a second antibody bound to a first modified part of the target protein and a fourth conjugate comprising the microbead, the first antibody and a third antibody bound to a second modified part of the target protein (par. 88-103), wherein an amount of the first modified part of the target protein and an amount of the second modified part of the target protein are inversely proportional to each other (par. 19),
wherein when Z1 is an impedance measured with the first sample including the second conjugate is introduce into the sensor (BAT, par. 99), 
Z2 is an impedance measured when a second sample including the third conjugate is introduce into the sensor (BAT2, par. 99), and
Z3 is an impedance measured when a third sample including the fourth conjugate is introduce into the sensor (Zneg of NEG, par. 99), 
the change rate of impedance is calculated as (Z1-Z2)/(Z1-Z3), as claimed (par. 99), and
wherein the microbead is a magnetic bead (par. 14, 35 and 82).
	Lee et al. fail to specifically teach the diameter of the opening and each of the measuring units connected to longitudinal main wires, transverse main wires and longitudinal sub wires as claimed.
	Kang et al. teach a system comprising a sensor comprising a plurality of measuring units (biosensor with 10x10 array, par. 70) each including a first electrode and a second, spaced apart, electrode to form a gap therebetween (par. 11; gap, 151, par. 55), and an insulating layer covering a portion of the first electrode and a portion of the second electrode to form an opening communicating with the gap (resin with insulation property, 16, covers the sides of the first and second electrodes, 15, and forms a hole, 161, interpreted as the claimed opening, S100, Fig. 2, par. 52 and 55), wherein the gap between the first electrode and the second electrode is smaller than a diameter of a microbead to be placed thereon (gap between electrodes, 15, is illustrated as smaller than a diameter of the microbead, 30, Fig. 3, par. 55), and a diameter of the opening is greater than the diameter of the microbead (the hole collects the bead and therefore is greater than the diameter of the bead, Fig. 3);
wherein each measuring unit is connected to a first longitudinal main wire and a second longitudinal main wire, which are parallel to each other and applied with a predetermined voltage (1011 and 1031, Fig. 1; first main electrode and second main electrode, par. 37 and 39),
a plurality of first transverse main wires branched from the first longitudinal main wire (1033, Fig. 1; second subsidiary electrode, par. 39),
	a plurality of first longitudinal sub wires branched from each of the first main transverse wires (illustrated as the wire extending between 1017 and 1019 in Fig. 1),
the first longitudinal sub wire is electrically connected to the first electrode (1019 is connected to the transverse wire extending between 1017 and 1019, Fig. 1; par. 38),
	a plurality of second transverse main wires branched from the second longitudinal main wire (1013, Fig. 1; first counter electrode, par. 39),
	a plurality of second longitudinal sub wires branched from each of the second transverse main wires (wire extending between 1019 and 1037 in Fig. 1), and
	the second longitudinal sub wire is electrically connected to the second electrode (wire extending between 1019 and 1037 is connected to second electrode 1039, Fig. 1; par. 38), in order to apply voltage to the first and second electrodes (par. 37 and 39). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the connection of the voltage to the first and second electrodes in an array as taught by Lee et al., a first and second longitudinal main wires, a plurality of first and second transverse main wires and a plurality of first and second longitudinal sub wires as taught by Kang et al. because Lee et al. is generic with respect to the type of electrical connections that can be incorporated into the system for an array of electrode pairs and one would be motivated to use the appropriate electrical connection for application of voltage to measure impedance. 
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the opening diameter in Lee et al., to be greater than the diameter of the microbead as taught by Kang et al., in order to provide a bead that is not excessively exposed to the outside, stably locates the bead within the hole for impedance measurements and a passivation layer that is easy to manufacture (par. 59).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lee and Kang are similarly drawn to an array of electrode pairs where a voltage is applied to each electrode pair for impedance detection of a particle.
Although Kang et al. uses the term electrodes for the claimed wires, the electrodes carry voltage to the reaction electrodes that detect a bead and therefore are interpreted as wires as claimed.	
Lee in view of Kang fail to teach the diameter of the opening being twice the diameter of the microbead.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and Kang teaches that the diameter of the opening may be varied depending on the desired size for stably locating microbeads in the gap (Kang, par. 59).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the impedance measurement art.
With respect to claim 5, Lee et al. teach the impedance of the sample placed in the gap decreases as an amount and type of sample bound to the microbead increases (see Fig. 2).
With respect to claim 9, Lee et al. teach the system further comprises a magnetic body for guiding the magnetic bead through the opening such that the magnetic bead is placed in the gap (magnetic substance disposed under the biosensor, par. 82).
With respect to claim 10, Lee et al. teach the target protein is a tau protein (par. 12).
With respect to claims 11 and 12, Lee et al. teach the first modified part of the target protein including a phosphorylation site and the second modified part of the target protein including an O-glycosylation site and the second antibody is an antibody binding the phosphorylation site and the third antibody binds to the O-glycosylation site of the target protein (par. 13 and 44).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0217164) in view of Kang et al. (US 2017/0131233), as applied to claim 1, further in view of Li et al. (US 2006/0073489).
Lee et al. in view of Kang et al. teach the calculation unit further calculates comparison result data by comparing a change rate of impedance calculated at a first time point and a change rate of impedance calculated at a second time point after the first time point (par. 58-60) and the calculation unit storing the change rate of impedance calculated by the calculation unit (par. 99 and 101), but fail teach the controller further comprising a database for storing the calculated data.
Li et al. teach a system comprising a controller (processor) that collects impedance and data calculated from impedance in a database (par. 80), in order to provide data storage (par. 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the controller of Lee et al. in view of Kang et al., a database for storing impedance and impedance calculated data as taught by Li et al., in order to provide user access (par. 80).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lee, Kang and Li are similarly drawn to measurement of impedance.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2017/0131233) in view of Hamada (US 2010/0193358) further in view of Saito et al. (US 6,144,871).
Kang et al. teach a system comprising:
a sensor comprising a plurality of measuring units (biosensor with 10x10 array, par. 70) each including a first electrode and a second, spaced apart, electrode to form a gap therebetween (par. 11; gap, 151, par. 55), and an insulating layer covering a portion of the first electrode and a portion of the second electrode to form an opening communicating with the gap (resin with insulation property, 16, covers the sides of the first and second electrodes, 15, and forms a hole, 161, interpreted as the claimed opening, S100, Fig. 2, par. 52 and 55), wherein the gap between the first electrode and the second electrode is smaller than a diameter of a microbead to be placed thereon (gap between electrodes, 15, is illustrated as smaller than a diameter of the microbead, 30, Fig. 3, par. 55), and a diameter of the opening is greater than the diameter of the microbead (the hole collects the bead and therefore is greater than the diameter of the bead, Fig. 3);
a power supply for applying a predetermined voltage between the first and second electrodes (par. 35) and an impedance measuring unit that individually measures impedance from each measuring unit (par. 35 and 44) 
the gap between the first electrode and second electrode is less than 1 micron (bead diameter is 1 micron or less, par. 60, gap is illustrated in Fig. 3 as being less than the bead diameter),
wherein each measuring unit is connected to a first longitudinal main wire and a second longitudinal main wire, which are parallel to each other and applied with a predetermined voltage (1011 and 1031, Fig. 1; first main electrode and second main electrode, par. 37 and 39),
a plurality of first transverse main wires branched from the first longitudinal main wire (1033, Fig. 1; second subsidiary electrode, par. 39),
	a plurality of first longitudinal sub wires branched from each of the first main transverse wires (illustrated as the wire extending between 1017 and 1019 in Fig. 1),
the first longitudinal sub wire is electrically connected to the first electrode (1019 is connected to the transverse wire extending between 1017 and 1019, Fig. 1; par. 38),
	a plurality of second transverse main wires branched from the second longitudinal main wire (1013, Fig. 1; first counter electrode, par. 39),
	a plurality of second longitudinal sub wires branched from each of the second transverse main wires (wire extending between 1019 and 1037 in Fig. 1), and
	the second longitudinal sub wire is electrically connected to the second electrode (wire extending between 1019 and 1037 is connected to second electrode 1039, Fig. 1; par. 38).
 	Kang et al. fail to teach a controller, the claimed sample, the claimed impedance measurements and the resin insulating layer being organic.
	Hamada teaches a system comprising:
	a sensor comprising a measuring unit including first and second electrodes spaced apart by a predetermined distance to form a gap therebetween (par. 37 and 44), and
	a controller (combination of migration power supply unit, control calculation unit and measurement unit, par. 35, Fig. 1) comprising a power supply for applying a predetermined voltage between the first electrode and the second electrode (par. 36), an impedance measuring unit that measures impedance (par. 36), a calculation unit that calculates a change rate of impedance by a predetermined method based on the impedance measured by the impedance measuring unit (calculation unit calculates a time change of the impedance between the pair of electrodes, par. 36 and 42), in order to provide simple measurement of an amount of analyte in a sample (par. 34).
	Saito et al. teach a system comprising first and second electrodes (col. 4, lines 13-18) having a resin insulating layer that is an organic material of polyimide resin (col. 10, lines 23-31), in order to provide an insulating protective film (col. 4, lines 25-28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kang et al., a controller comprising a power supply, an impedance measuring unit, a calculation unit that calculates a change rate of impedance as taught by Hamada, in order to provide measurement of analyte with increased sensitivity and accuracy (Hamada, par. 34).
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the insulating resin in the system of Kang et al. in view of Hamada, an organic polyimide resin as taught by Saito et al. because Kang et al. is generic with respect to the type of resin that can be incorporated on the electrode and one would be motivated to use the appropriate resin for insulating the electrode.
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art because Kang and Hamada are similarly drawn to measurement of impedance to detection a microparticle in a sample and determine a concentration of analyte.  Kang and Saito are similarly drawn to electrodes having resin as an insulating layer. 
The recited limitations of the first conjugate, second conjugate, third conjugate and fourth conjugate, a diameter of the opening relative to a microbead diameter and the amount of first and second modified parts of the target protein being inversely proportional are claimed as used with the system, but are not claimed as part of the system.  These limitations are considered functional limitations that do not impart any structural limitations on the system.  The prior art needs only to be capable of performing any recited functional limitations.  Because the prior art of Kang teaches the claimed gap between electrodes that receives a microbead and the combination of references teaches the structural limitations of the system of claim 1, the gap of Kang is considered capable of receiving the claimed target substance.
Kang et al. does not specifically teach the Z1, Z2 and Z3 impedance measurements.  However, the measurements are impedance measurements performed by the system and are dependent on the sample added to the system.  The measurements do not impart any structural limitations on the system. Therefore the impedance measurements are functional limitations performed by the system.  The prior art must only be capable of performing any recited functional limitations.  The system of Kang et al. and the combination of prior art references teach the claimed structure that performs impedance measurements and is therefore considered capable of receiving the recited samples and measuring the corresponding impedances Z1, Z2 and Z3.
The limitation of the calculation unit calculating Z1-Z2/Z1-Z3 is drawn to a calculation performed by the system and does not impart any structural limitations on the system itself. So long as the prior art system is capable of performing the calculation, it is considered to meet the claim.  It has been established that Kang et al. is capable of measuring Z1, Z2 and Z3 when the corresponding samples are added to the claim.  Hamada et al. teach inclusion of a controller comprising a calculation unit in Kang that calculates a change rate.  Therefore given the capability of impedance measurements of Kang, the calculation unit of Hamada is considered capable of performing the recited change rate Z1-Z2/Z1-Z3.
Modified Kang et al. fail to teach the diameter of the opening being twice the diameter of the microbead.  However, the microbead itself is not claimed as part of the system so the prior art system must only be capable of receiving a microbead having a diameter that meets the recited limitation.  The structure of modified Kang must only be capable of receiving a microbead having a diameter that has half the diameter of the opening.  Modified Kang is considered capable of receiving microbeads smaller than the opening (par. 59, Fig. 3) and therefore is considered capable of receiving a microbead having a diameter that is half the diameter of the opening. Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and Kang teaches that the diameter of the opening may be varied depending on the desired size for stably locating microbeads in the gap (Kang, par. 59).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the impedance measurement art.
	With respect to claim 5, Kang et al. teach the impedance of the sample placed in the gap decreases as an amount and type of sample bound to the microbead increases (Fig. 9; par. 79).

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not teach that it is possible to accurately measure the impedance of microbeads placed in the nanogap by adjusting the sizes of the opening and hole.  Specifically, that one bead per one first opening is introduced with a high probability to increase the accuracy of impedance measurement.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one bead per one first opening is introduce with a high probability to increase the accuracy of impedance measurement and adjusting the sizes of the opening and hole) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, even if the limitations were recited, the claim is drawn to a product and the limitations of increasing accuracy of impedance measurement and adjusting the sizes of the opening and hole are functional limitations that do not impart any structural limitations on the claimed system.  The system of Lee et al. in view of Kang et al. would be expected to be capable of performing since the combination of references teach the required structural limitations of the claimed system.
Applicant argues that Kang et al. fail to teach that one bead is introduced per hole.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that one bead is introduce per hole, opening or gap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Even if the limitation of one bead introduced per one hole were recited in the instant claims, this limitation would be considered a functional limitation as it does not impart any structural features on the system.  Lee in view of Kang and Kang in view of Hamada further in view of Saito teach the required structural limitations of the system and would therefore be considered capable of introducing one bead per one hole.  Additionally, the microbead is not claimed as part of the system and the system of Kang in view of Hamada further in view of Saito must only be capable of receiving a bead that meets the limitations of the claim.  The system of Kang in view of Hamada further in view of Saito teach the required structural limitations of the claim and is therefore considered capable of receiving a bead that is half the diameter of the opening.
Applicant argues that Hamada and Saito fail to teach impedance of microbeads can be accurately measured by configuring the size of the opening to be twice the diameter of the magnetic bead so that one magnetic bead per opening can be introduced with a high probability.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., impedance of microbeads can be accurately measured by configuring the size of the opening to be twice the diameter of the magnetic bead so that one magnetic bead per opening can be introduced with a high probability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, this limitation is considered a functional limitation of the system as it does not impart any structural limitations on the claims.  Kang in view of Hamada further in view of Saito teach the required structural limitations of the system and would therefore be considered capable of performing the argued functional limitations.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641